Citation Nr: 1502693	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-30 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/South Georgia Veterans Health System in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses incurred in connection with medical treatment on August 9, 2012 at The Villages Regional Hospital (VRH).


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1965 to January 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an September 2012 decision of the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System in Gainesville, Florida by which reimbursement of private medical expenses for medical treatment provided to the Veteran by VRH on August 9, 2012 was denied.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" (VBMS) and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran submitted a November 2012 substantive appeal, VA Form 9, pursuant to an October 2012 statement of the case, which addressed the issue of entitlement to payment or reimbursement of private medical expenses incurred in connection with medical treatment on August 9, 2012 at VRH.  In the substantive appeal, the Veteran indicated his request to have a Board hearing at a local VA office (Travel Board hearing).  

The Veteran was scheduled for a Travel Board hearing to take place in October 2014.  The RO indicated that the Veteran failed to report to the hearing; however, a review of the Veteran's VBMS file reveals that the September 2014 notice letter informing the Veteran of the time and place for the October 2014 Travel Board hearing was returned to the RO by the U.S. Postal Service (USPS) as undelivered and unable to forward.  Although the USPS returned the undelivered notice to the RO, neither the paper claims file, Virtual VA file, nor VBMS file contains evidence indicating that notice of the hearing was subsequently sent to the Veteran's correct address.  No subsequent correspondence from the Veteran has withdrawn this request for a Travel Board hearing.  Most recently, in a November 2014 correspondence, the Veteran indicated that he was not contacted about a Board hearing.  The address listed on the November 2014 submission is, in fact, different than the address listed on the September 2014 notice letter.  

Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Additionally, pursuant to 38 C.F.R. § 20.704(b) (2014), when a hearing is scheduled, the person requesting it will be notified of its time and place.

As it does not appear that the Veteran received notice of the time and place for the scheduled hearing, in accordance with the Veteran's request, the Board finds that the Veteran should again be scheduled for a Travel Board hearing at the RO.  The RO should ensure that notice of the scheduled hearing is sent to the Veteran's correct address (as listed on the November 2014 correspondence).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge to address the issue of entitlement to payment or reimbursement of private medical expenses incurred in connection with medical treatment on August 9, 2012 at VRH.  Send notice of the scheduled hearing to the Veteran and his representative, if any, in accordance with 38 C.F.R. § 20.704(b) (2014), a copy of which should be associated with the claims file.  In this regard, ensure that the hearing notice is sent to the Veteran's correct mailing address as listed on the November 2014 correspondence.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




